Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

AMY D. GRINER                                    GREGORY F. ZOELLER
Griner & Company                                 Attorney General of Indiana
Mishawaka, Indiana
                                                 ERIC P. BABBS
                                                 Deputy Attorney General

                                                                               FILED
                                                 Indianapolis, Indiana

                                                                           Sep 28 2012, 9:28 am
                              IN THE
                    COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




ROBERT G. BOLLMAN, JR.,                          )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )    No. 20A03-1202-CR-100
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE ELKHART SUPERIOR COURT
                        The Honorable Stephen Bowers, Judge Pro Tem
                               Cause No. 20D02-1108-PC-92




                                     September 28, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                Case Summary and Issue

      Robert Bollman, Jr., pleaded guilty to escape, a Class C felony, and was sentenced

to the statutory maximum of eight years in prison. He raises one issue for our review,

which we restate as whether his sentence is inappropriate based on the nature of the

offense and his character. Concluding the sentence is not inappropriate, we affirm.

                              Facts and Procedural History

      On May 23, 2011, Bollman was found guilty of two counts of check fraud and was

sentenced to 730 days, with 545 days suspended.          On July 1, while serving his

commitment through a home detention program, Bollman failed a drug screen at the

Elkhart County Work Release Facility. His case manager ordered him to remain in the

lobby of the facility while a law enforcement officer was found to take him to Elkhart

County Jail.   Rather than wait and submit to detention, Bollman fled.           He was

subsequently apprehended by law enforcement.

      On January 17, 2012, Bollman pleaded guilty to escape, a Class C felony, as part

of an informal plea agreement that allowed him to avoid being charged as an habitual

offender. At the time of the plea, Bollman was twenty-six years old and had a criminal

record that included five prior felonies and seven prior misdemeanors. As a result of his

prior convictions, Bollman had been given numerous opportunities for rehabilitation

including a theft accountability program, probation, a victim offender reconciliation

program, work release, a deferral program, and community corrections. He repeatedly

violated the requirements of these rehabilitation programs.      In 2011, Bollman was

diagnosed with bipolar disorder and was prescribed medication. At the time of his

escape, Bollman was under the influence of cocaine. Bollman’s previous offenses were
                                            2
mostly drug and alcohol related, and at his sentencing hearing, Bollman asked the trial

court for help with his addictions. The trial court sentenced Bollman to eight years in the

Department of Correction and recommended he receive addiction treatment while

incarcerated. Bollman now appeals his sentence. Additional facts will be supplied as

appropriate.

                                  Discussion and Decision

                                   I. Standard of Review

       This court has authority to revise a sentence “if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” Ind. Appellate Rule 7(B). In assessing the

nature of the offense and character of the offender, we may look to any factors appearing

in the record. Roney v. State, 872 N.E.2d 192, 206 (Ind. Ct. App. 2007), trans denied.

The burden is on the defendant to persuade us that his sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

                                   II. Bollman’s Sentence

       Bollman’s eight-year sentence is the statutory maximum for a Class C felony. See

Ind. Code § 35-50-2-6 (providing a sentencing range of two to eight years for Class C

felonies, with an advisory sentence of four years). Bollman contends this sentence is

inappropriate. As to the nature of his offense, Bollman argues it does not warrant a

maximum sentence because of the nonviolent, solitary, and spontaneous manner in which

he committed it. When he fled custody, Bollman did not fight any officers, wield any

weapon, damage any property, or otherwise harm anyone.              Nor did he organize a

premeditated, chaotic, and dangerous large-scale prison break.           Bollman argues a
                                              3
maximum sentence is inappropriate because a conviction for escape could be based on

substantially worse activity.

        That Bollman did not use a deadly weapon or inflict bodily injury on anyone is

irrelevant to whether his sentence is inappropriate, as doing so would have elevated his

offense to a Class B felony and consequently called for a harsher range of sentencing.

Ind. Code § 35-44-3-5 (defining the crime of escape);1 Ind. Code § 35-50-2-5 (providing

a sentencing range of six to twenty years for Class B felonies, with an advisory sentence

of ten years). As for whether a worse Class C felony escape could be imagined, “it will

always be possible to identify or hypothesize a significantly more despicable scenario.”

Buchanan v. State, 767 N.E.2d 967, 973 (Ind. 2002). “Although maximum sentences are

ordinarily appropriate for the worst offenders, we refer generally to the class of offenses

and offenders that warrant the maximum punishment.                         But such class encompasses a

considerable variety of offenses and offenders.” Id. (emphasis in original). Thus, even if

a worse Class C felony escape conviction could be imagined, this does not require that

we conclude Bollman’s sentence is inappropriate. This is especially true where the

character of the offender warrants the trial court’s sentence.

        As to the nature of Bollman’s character, the primary considerations from the

record are his history of criminal behavior, his mental illness, and his drug addictions.

Among the facts in the record, the significance of a criminal history “varies based on the

gravity, nature and number of prior offenses as they relate to the current offense.”

Wooley v. State, 716 N.E.2d 919, 929 n. 4 (Ind. 1999). In some cases, a defendant’s


        1
           Although this section was recodified as Indiana Code section 35-44.1-3-4 as of July 1, 2012, this was the
codification that applied to Bollman.
                                                         4
criminal history alone can be sufficient to warrant a maximum sentence. In Smith v.

State, for example, the defendant’s maximum sentence was independently justified by a

criminal record of four prior felonies and numerous misdemeanors over a span of twenty

years. 839 N.E.2d 780, 788 (Ind. Ct. App. 2005). In this case, Bollman accumulated five

felonies and seven misdemeanors in only eight years, and his felony convictions were all

for crimes of dishonesty. Often in lieu of incarceration, Bollman was given repeated

opportunities for rehabilitation, but has been consistently uncooperative and unable to

abide by the requirements of such rehabilitative programs. Taken as a whole, Bollman’s

criminal history reveals an alarming disrespect for the rule of law.

       Bollman argues his severe criminal history is mitigated by his drug addictions and

mental health issues. However, Bollman was not diagnosed with his mental illness until

2011 and it is unclear whether, if at all, his criminal history was tied to a developing

mental illness. Bollman has never received substantial treatment for his drug or alcohol

addictions, but he has been prescribed medication for bipolar disorder prior to this

offense. Although Bollman pleaded guilty and saved the State time and resources, this is

offset by the fact that his plea was part of an unofficial bargain that prevented him from

being sentenced to four to twelve additional years in prison as an habitual offender. See

Ind. Code § 35-50-2-8(h). While Bollman admitted his guilt and asked the court for help

in overcoming his addictions, his apparent remorse and request for help are undermined

by a history of crimes of dishonesty and abuse of rehabilitation opportunities. We cannot

conclude that Bollman’s eight-year sentence is inappropriate in light of the nature of his

offense and his character.


                                             5
                                        Conclusion

       Given Bollman’s criminal history and repeated disregard for rehabilitative services

offered to him, we conclude that Bollman’s sentence is not inappropriate in light of the

nature of his offense and character, and we therefore affirm the trial court’s sentence.

       Affirmed.

BAKER, J., and BRADFORD, J., concur.




                                             6